Title: To George Washington from Lieutenant Colonel Benjamin Flower, 25 February 1780
From: Flower, Benjamin
To: Washington, George


          
            Hon[orabl]e Sir
            Philad. 25th Feby 1780
          
          I received your Excellency’s letter of the 15th Inst. Ordering a Return of the Regiment of Artilery Artificers specifying the particular State to which the non Commissioned Officers and Privates belong and the Terms for which they stand engaged.
          I have endeavourd to obey the directions with respect to the form of the return your Excellency wass pleased to inclose to me—but as all of my Regt of Artily and Artificers were raised in the State of Pensylvania except those that were raised in Masechuset Bay—and doing Duty at Springfield under Major Eyers—I thought it would be most proper to transmit the Inclosed returns of the regt without delay—or waiting for the returns from Major Eyres at Springfield—to whome I have wrote directing him to send me the returns of the several Companies of Artily Artificers employd with him agreable to Order—which as soon as received I will transmit to your Excellency.
          
          I have ever understood that all those Men who were Inlisted to serve for three Years or Dureing the War were bound to serve to the end of the War—but some doubts have arissen about the matter and several of the Artificers as well as some of Capt. Corens Company of Artilery claim a Discharge—as haveing served thier three Years for which they Engaged—as I expect thier Clamours will increase, and desireous of doing that which is just both for the Soldier And to the Service in general—request that your Excellency would be pleased to give me directions how to act in this matter—the inclosed return shew the different periods of those Mens service at the end of three years—I have inclosed one of the former and one of the present forms of Inlistments for your observation.
          I am unwilling to take up more of your Excellencys time—but must beg your indulgiance a few moments.
          The Artily Artificers under my Command in this State suffer much from the lowness of their pay and being deny’d the benefits of the State Rations allow’d to other Troops—which I have solicited for—repeated in every form and method I could sugest—aided by the representations of the Hon[orabl]e Board of War & Ordnance, hither to without effect—The Hon[orabl]e Assembly I am informd intend to take into their Quotas of Troops this part of my regt rais’d in this State but do not intend to allow us the Benefits granted to others—should this be the case none of my men will reinlist nor shall I be able to obtain any recruits—the consequence of which will be bad with respect to the supplies of my Department—therefore request your Excellencys aid in the ⟨premsses⟩. I have the Honor to be your Most Obedt Hume Servt
          
            Benj: Flower Col. Ar. A. C.G. of M.S.
          
        